DETAILED ACTION
This Office Action is in response to Applicant’s application 16/982,438 filed on September 18, 2020 in which claims 1 to 16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on September 18, 2020 have been reviewed and accepted by the Examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on September 18, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Objections
Claim 6 is objected to because of the following informalities:  The claim which depends upon claim 1 recites ‘the diameter’ at line 2 which lacks antecedent basis.  Examiner suggests ‘a diameter’  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0243782 (Maruyama) and U.S. 2018/0151841 (Okumoto).
Regarding claim 1 Maruyama discloses at annotated Figure 7 a display device comprising: 

    PNG
    media_image1.png
    636
    800
    media_image1.png
    Greyscale
a resin substrate, 101 [0062]; 
a TFT layer, e.g. 703 [0041, 45] provided on the resin substrate, as shown; and 
a light-emitting element, 711-718 [0050-53], that is provided on the TFT layer, as shown, and constitutes a display region, 760 [0053], wherein the resin substrate includes 
a first resin layer, 501 [0042] e.g. PI [0033],  provided on a side farther from the TFT layer, as shown,
a second resin, 504 [0043], e.g. PI [0033], layer provided on a side closer to the TFT layer, as shown, and 
an inorganic layer, e.g. 502 or 503 [0033], provided between the first resin layer and the second resin layer, as shown.
Maruyama does not disclose an interior of the first resin layer contains a plurality of air bubbles.
Okumoto is directed to improvements in OLED flexible displays. Okumoto discloses at annotated Figure 1 a display device comprising: a resin substrate, e.g. 20  e.g. PI [0110] / 30  e.g. PI [0115]; a TFT layer, 50 [0120], provided on the resin 
    PNG
    media_image2.png
    528
    475
    media_image2.png
    Greyscale
substrate, as shown; and a light-emitting element, 60 [0123], that is provided on the TFT layer, as shown, and constitutes a display region, see Figure 3B, wherein the resin substrate includes a first resin layer, 20 [0110], provided on a side farther from the TFT layer, as shown, a second resin layer, 30 [0115], provided on a side closer to the TFT layer, as shown, and an interior of the first resin layer contains a plurality of air bubbles, 21 [0105].
At [0040], Okumoto teaches:
[0040] In display devices, extraneous light (for example, light from fluorescent lamps inside a building, and sunlight outside buildings) is reflected from screens, i.e., surfaces of displays, and observed as reflected images. This disadvantageously causes users to have difficulty in visually identifying display images on display surfaces. Moreover, in display devices having laminated structures, the problem with reflection can be caused by the structures in addition to the reflection of extraneous light from display surfaces. That is, extraneous light that enters display devices from display surfaces is reflected from interfaces between layers or reflected from front or back surfaces of one or more layers to emerge from display surfaces. The degree of reflection of light depends on the angle of incidence and a difference in refractive index between substances located both sides of the interfaces. Typically, a greater difference in refractive index results in a high degree of reflection. Thus, a higher degree of reflection is obtained at the interface between a solid layer and air, rather than the interface between solid layers, such as a resin layer and a glass layer. Therefore, in general, the reflection of light from the front and back surfaces, which are outermost surfaces, of a laminate is closely related to the problem with reflection.
At [0046], Okumoto teaches:
[0046] The porous layer is arranged on the main surface of the transparent substrate opposite to the side on which a light-emitting element lies. Thus, in the case where the light-emitting device has a bottom-emission structure, extraneous light incident on a front surface of the light-emitting device, i.e., a main surface of the transparent substrate opposite to the side on which the light-emitting element lies, is scattered by the porous layer, thereby suppressing reflection. In the case where the light-emitting device has a top-emission structure, extraneous light that enters the light-emitting device from a front surface of the light-emitting device is scattered by the porous layer at the back surface serving as a main surface of the transparent substrate opposite to the side on which the light-emitting element lies. This suppresses the formation of reflected images due to the fact that extraneous light that enters the light-emitting device is reflected from the back surface of the transparent substrate and emerges from the front surface of the light-emitting device.
Okumoto teaches that reflected light from either front or back surfaces of a display results in difficulty in the recognition of displayed images and further when a resin layer containing air bubbles is used on a outer surface of the display the resulting scattering reduces the reflected light.
Taken as a whole, the prior art is directed to improvements in the performance of OLED displays.  Okumoto teaches air bubbles in a resin substrate that is farther from a TFT/OLED layer mitigates reflection of light to improve image recognition by the user.  An artisan would find it desirable to improve image fidelity so as to improve the quality and functionality of the display device.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 with an interior of the first resin layer contains a plurality of air bubbles, as taught by Okumoto, to suppress unwanted light reflections, as taught by Okumoto and thereby improve the image recognition as taught by Okumoto and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

    PNG
    media_image3.png
    661
    476
    media_image3.png
    Greyscale
Regarding claim 2 which depends upon claim 1, Okumoto teaches the plurality of air bubbles are dispersed in the interior of the first resin layer.
Regarding claim 3 which depends upon claim 1, at Figure 9A and [0051-53], Okumoto teaches the plurality of air bubbles are provided in such a manner that an average diameter of each air bubble becomes smaller toward the second resin layer, 30, in a thickness direction of the first resin layer.
Thus when Okumoto’s first resin layer is used in Maruyama’s device the result is the plurality of air bubbles are provided in such a manner that a diameter of each air bubble becomes smaller toward the inorganic layer in a thickness direction of the first resin layer
Regarding claim 4 which depends upon claim 1, Maruyama teaches a frame region, 770 [0004, 0048], provided in a periphery of the display region, as shown; a terminal portion, 106 [0053], provided at an end portion of the frame region, as shown; and a bending portion, 750 [0045], provided between the display region and the terminal portion, as shown.
At [0148], Okumoto teaches;
[0148] A single layer configured to improve adhesion to a layer to be formed thereon may be formed on a surface of the supporting substrate 10. As the layer configured to improve adhesion, for example, a silicon oxide film may be used. As illustrated in FIG. 4B, the porous layer 20 is formed on the supporting substrate 10 (step S2 in FIG. 7). In this embodiment, specifically, for example, a polyimide is applied to the supporting substrate 10 by a spin coating method. The applied polyimide is heated at a heating temperature of 400° C. for 8 hours, thereby forming an 18-μm-thick porous polyimide layer serving as the porous layer 20. A specific example of the polyimide used as a material for the porous layer 20 is U Imide Varnish Type BP manufactured by Unitika Limited
Examiner notes that when Okumoto’s porous film is used for the first resin then there will be plurality of air bubbles are provided in the bending portion because Okumoto’s film is continuous in the xy plane because spin coating does not distinguish structure in the xy plan and temperature treatment of the PI does not distinguish structure in the xy plane.
Regarding claim 5 which depends upon claim 1, wherein the light-emitting element includes a first electrode, 711 [0048] e.g. ITO, provided on a side closer to the TFT layer, and a second electrode, 718 e.g. transparent for top emission device [0053], provided on a side farther from the TFT layer, as shown, and the first electrode and the second electrode have optical transparency as described according the design considerations for the device, i.e. top emission device and so selection the first and second electrodes with optical transparency is merely a design choice motived by a desire to maximize the light emission from the device, see MPEP 2144.
Regarding claim 6 which depends upon claim 1, Okumoto teaches [0091] the diameter of the air bubble smaller than 1.0 μm.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein the diameter of the air bubble is equal to or larger than 100 nm and equal to or smaller than 1.0 μm because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 7 which depends upon claim 1, Maruyama and Okumoto teach the second resin layer contains no air bubbles.
Regarding claim 8 which depends upon claim 1, Maruyama teaches the light-emitting element is an organic EL element at [0052].
Regarding claim 9 which depends upon claim 1, Maruyama and Okumoto teach the first resin layer and the second resin layer are each formed of a polyimide resin.
Regarding claim 10 and referring to the discussion at claim 1, Maruyama discloses a manufacturing method for a display device, the method comprising:
forming a resin substrate, 101 [0062], on a support substrate, 1001 [0006, 62]; 
forming a TFT layer, 703 [0041-45], on the resin substrate, as shown; and 
forming a light-emitting element, 711-718 [0050-53],  on the TFT layer, as shown, wherein the forming of the resin substrate includes 
forming a first resin layer, 501 [0042] e.g. PI [0033],  on the support substrate, as shown,
forming an inorganic layer, e.g. 502 or 503 [0033], on the first resin layer, as shown, and 
forming a second resin layer, 504 [0043], e.g. PI [0033],  on the inorganic layer.
Maruyama does not teach in the forming of the first resin layer, the first resin layer is formed in such a manner that an interior of the first resin layer contains a plurality of air bubbles.

    PNG
    media_image4.png
    674
    502
    media_image4.png
    Greyscale
Okumoto is directed to improvements in OLED displays.  Okumoto teaches a manufacturing method for a display device, the method comprising: forming a resin substrate, e.g. 20  e.g. PI [0110] / 30  e.g. PI [0115, 0267-270] on a support substrate, 10 [0145] / 310 0268]; forming a TFT layer 50 [0120] / 350 [0273, on the resin substrate, as shown; and forming a light-emitting element 60 [0123] / 360 [0274] on the TFT layer, wherein the forming of the resin substrate includes forming a first resin layer, 20 [0110] / 320 [0269], on the support substrate, and forming a second resin layer, 30 [0115] / 330 [0270], on the first resin layer, see Figure 27C, and in the forming of the first resin layer, the first resin layer is formed in such a manner that an interior of the first resin layer contains a plurality of air bubbles, e.g. 21 [0105].
Taken as a whole, the prior art is directed to improvements in OLED displays.  For the reasons discussed at claim 1 it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 10 wherein in the forming of the first resin layer, the first resin layer is formed in such a manner that an interior of the first resin layer contains a plurality of air bubbles, as taught by Okumoto to suppresses unwanted light reflections, as taught by Okumoto and thereby improve the image clarity as taught by Okumoto and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 15 which depends upon claim 10, Maruyama teaches the light-emitting element is an organic EL element at [0052].
Regarding claim 16 which depends upon claim 10, Maruyama and Okumoto teach the first resin layer and the second resin layer are each formed of a polyimide resin.
Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 11 the prior art does not teach the method of claim 10, wherein in the forming of the first resin layer, air is injected into a resin material, and the resin material injected with the air is applied onto the support substrate to form the first resin layer.
Claims 12-14 depend directly or indirectly on claim 11 and are allowable on that basis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893